In a proceeding pursuant to article 78 of the Civil Practice Act, the petitioners, tenants, appeal from so much of an order of the Supreme Court, Kings County, entered October 22, 1959, made upon reargument, as dismissed a petition to review the determination of the State Rent Administrator, dated June 15, 1959, which, inter alla, revoked his prior order dated May 20, 1959; such revocation being without notice to the petitioners. Said prior order, on the ground of hardship, had remanded a proceeding for a rent increase to the Local Rent Administrator, with a direction to grant such increase only after the landlord had restored an intercommunication system in the premises in question. Order insofar as appealed from reversed, with costs, determination of the State Rent Administrator dated June 15, 1959 annulled, and matter remitted to him for further proceedings not inconsistent herewith. In our opinion, the order of the State Rent Administrator, dated May 20, 1959, was not a final order. However, regardless of whether it was a final order, the Administrator’s subsequent order of June 15, 1959 was improperly made ex parte, upon the submission by the landlord of evidence of restoration of the intercommunication system. Section 104 of the State Rent and Eviction Regulations prescribes the conditions under which the State Rent Administrator may revoke an order. One of such conditions is that revocation of “any order” be “upon notice to all parties affected”. We find no distinction between final and nonfinal orders insofar as notice is required. The failure to give notice, to an interested party, of evidence being considered by an administrative body “is sufficient reason to set aside the determination of the administrative body” (Matter of Hecht v. Monaghan, 307 N. Y. 461, 473). To similar effect see: Matter of Heaney v. McGoldrick (286 N. Y. 38) *960and Matter of Emray Realty Corp. v. McGoldrich (284 App. Div. 880). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Brennan, JJ., concur.